            Case 3:20-cv-00494-MEM Document 56 Filed 11/19/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE SCHMIDT, MICHAEL       :
THOMPSON, and JOHN JABARA,
and JOHN DOES, similarly      :
situated,
                              :
          Plaintiffs                           CIVIL ACTION NO. 3:20-494
                              :
      v.                                           (JUDGE MANNION)
                              :
IAP WORLDWIDE SERVICES, INC.,
INTERNATIONAL ASSOCIATION :
OF MACHINISTS & AEROSPACE
WORKERS, AFL-CIO, INDUSTRIAL:
LOCAL LODGE 1717,
                              :
          Defendants

                                      ORDER

            In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        (1) . Attorney Pollick’s motion for recusal, (Doc. 30), is DENIED.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: November 19, 2020
20-494-01
